DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed June 5, 2020.  The instant application is a continuation of Application No. 15605555, now U.S. Patent N. 10679192.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Assigning Tasks and Monitoring Task Performance Based on Context Extracted from within a Text Messaging Application




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10679192. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely recite substantially similar limitations found in the claims of USPN 10679192 wherein it is obvious to omit steps.  For example the independent claims of USPN 10679192 recite “processing…using natural language processing the first electronic communication to identify a first content element within the first electronic communication” while the instant application’s independent claims recite “determining a first content element from the first electronic communication” (i.e. now broader, simply omits the natural language processing limitation). Accordingly it would have been obvious to one skilled in the art to omit steps from USPN 10679192 (e.g. natural language processing), since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963).
The claims of the instant application are broader than the issued claims for U.S. Patent No. 10540670 and as such clearly ‘read’ on the claims.  Further Applicant had the opportunity to pursue the broader claims in the parent (see at least the non-final office action mailed March 22, 2019).   While the pending claims may be differently worded (e.g. replaced the phrase contextual graph with knowledge base – wherein the terms are used interchangeable in Applicant’s disclosure – see at least Paragraphs 42, 44, 46) and still define the same invention – task management/tracking via an electronic communication application (e.g. instant message application).
	Below is a mapping of the claims between the instant application and USPN 10540670 for Applicant’s convenience.

USPN 10679192
1, 15, 19
1, 15, 19
2
2, 3
3
4
4
5
6
6
7
7
8
8
9, 18, 20
9, 18, 20
10
10
11
13, 14
12, 16
12, 16
13, 17
13, 17
14
14





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 15 and 19, the claims are directed to the abstract idea of initiating a task. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, task performance (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to identifying/associating content elements (e.g. words, phrases, etc.) within a communication (phone call, text message, email, etc.) in order to determine and initiate (i.e. start) a task, wherein task initiation is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “receiving”, “determining” “associating” “determining”” and “initiating” recite functions of the task performance are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 15, and 19 appears to be to start/initiate a task based on user generated content/communications.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the users (who are a people) and additional limitations of generic computer elements: processor, computer storage medium, user device, electronic communication Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2-11 and 13-19, the claims are directed to the abstract idea of task imitation and merely further limit the abstract idea claimed in independent claims 1, 12 and 20.  
Claim 2 further limits the abstract idea by limiting the second electronic communication from the first or second user device (a more detailed abstract idea remains an abstract idea).  Claim 3 further lmits the abstract idea by associating the first and second content elements based on a relationship between content element attributes (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by identifying a parameter associated with the task (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract idea by determining the task parameter from a third communication (a more detailed abstract idea remains an abstract idea).  Claim 6 further limits the abstract idea by identifying the based on a user associated weight (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by assigning the task to the first user (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by reassigning the task (a more detailed abstract idea remains an abstract idea).  Claims 9, 18 and 20 further limits the abstract idea by reassigning the task based on a third communication (a 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (e.g. “general purpose computing platform”, 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalia et al., U.S. Patent Publication No. 2014/0214404 in view of Brunn et al., U.S. Patent No. 10,140,291.

Regarding Claims 1 and 15, Kalia et al. discloses a system comprising:
A processing device (Figure 5; Paragraphs 51-64); and
 Memory (machine readable medium) coupled to the processing device and storing instructions that when executed by the processing device cause the system to perform the operations by a computing device over a network (Figure 5; Figure 5; Paragraphs 51-64) comprising:
Receiving via a communication session a first electronic communication from a first user device via an electronic communication application (Figure 1, Element 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining a first content element within the first electronic communication (Tables, 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589; Paragraphs 16-18);

Determining a second content element from the second communication (Paragraphs 16-18; Tables 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589);
Associating the first content element with the second content element in a knowledge base (repository, memory, database, etc.) (Paragraphs 15-21; Tables 2, 3; Figures 2A, 2B; Figure 5, Elements 587, 589);
Determining a task based on the association between the first content element and the second content element (Paragraphs 19, 24, 39, 42, 46; Figure 1, Elements 120, 122, 124; Figure 4, Elements 473, 475, 477) within the knowledge base (dataset) wherein the knowledge reflects shared conversational context (sentences, commitments, etc.) between at least two users (Figures 2A, 2B; Paragraphs 15, 22, 42, 43); 
Causing an indication of an action associated with the task to be presented with an interactive item (e.g. link); and
Initiating an action associated with the task (Figure 1, Elements 120 126, 134, 144; Figure 3; Paragraphs 8, 28-30, 45, 48) 

Kalia et al. does not disclose initiating a communication with an application or service as claimed.

Brunn et al., from the same field of endeavor of task assigning/tracking, discloses a system and method comprising:

Initiating an action associated with a task by initiating a communication with an application OR service in response to receiving user interaction with the interactive item (Column 8, Lines 1-5, 43-68; ; Column 9, Lines 1-35; Column 12, Lines 13-20; Figure 1, Element S280; Figure 5; Claims 3-6).

It would have been obvious to one skilled in the art that the system and method as disclosed by Kalia et al. would have benefited from presenting interactive items associated with a task and initiating a communication with an application/service based on user interaction/selection in view of the disclosure of Brunn et al., the resultant system/method enabling for efficient/easier disposition of tasks/assignments (Brunn et al.:  Column 2, Lines 15-30).

Regarding Claim 2, Kalia et al. discloses a system and method wherein the second communication is received from ONE of a second user device OR the first user device (Paragraphs 8, 9, 46-50; Figure 4, Element 471; Figure 5, Element 585; Table 1). 

Regarding Claim 3, Kalia et al. discloses a system and method wherein associated the first/second content elements based on a relationship between an attribute of the first content element and an attribute of the second content element  (Figures 2A, 2B; Paragraphs 42, 43).

Regarding Claim 4, Kalia et al. discloses a system and method further comprising identifying a parameter associated with the task (e.g. owner, due date, etc.; Paragraphs 48, 49).

Regarding Claim 5, Kalia et al. discloses a system and method wherein the parameter is determined from a third electronic communication (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 28-31; Claim 3).

Regarding Claim 7, Kalia et al. discloses a system and method further comprising assigning the task to a first user (e.g. owner; Paragraphs 8, 45, 48, 49; Claim 2; Figure 3, Element 386).

Regarding Claim 8, Kalia et al. discloses a system and method further comprises reassigning (delegating) the task from the first user to a second user (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 28-31; Claim 3).

Regarding Claims 9, 18 and 20, Kalia et al. discloses a system and method wherein reassigning the task comprises reassigning the task based on a third communication (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 28-31; Claim 3).

Regarding Claim 10, Kalia et al. discloses a system and method further comprising assigning the task to a second user (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 9, 28-31; Table 1; Claim 3).

Regarding Claims 12 and 16, Kalia et al. discloses a system and method further comprising comprising tracking performance of the task (Figure 3, Element 386 – progress; Paragraphs 8, 45).

Regarding Claims 13 and 17, Kalia et al. discloses a system and method wherein tracking performing of the task comprises providing notification to the first user with respect to the task (Paragraphs 45, 48; Figure 3; Figure 5, Elements 581, 593).

Regarding Claim 14, Kalia et al. discloses a system and method comprising providing notification to the first user with respect to the performance of the task by a second user (Paragraphs 45, 48; Figure 3; Figure 5, Elements 581, 593).

Regarding Claim 19, Kalia et al. discloses a system comprising:
A processing device (Figure 5; Paragraphs 51-64); and
 Memory (machine readable medium) coupled to the processing device and storing instructions that when executed by the processing device cause the system to perform the operations by a computing device over a network (Figure 5; Figure 5; Paragraphs 51-64) comprising:
Receiving via a communication session a first electronic communication from a first user device via an electronic communication application (Figure 1, Element 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining a first content element within the first electronic communication (Tables, 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589; Paragraphs 16-18);
Receiving via the communication session a second electronic communication over the network via the electronic communication application (Figure 1, Elements 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining a second content element from the second communication (Paragraphs 16-18; Tables 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589);

Determining a task based on the association between the first content element and the second content element within the knowledge base (Paragraphs 19, 24, 39, 42, 46; Figure 1, Elements 120, 122, 124; Figure 4, Elements 473, 475, 477) reflects shared conversational context between at least two users  (Figures 2A, 2B; Paragraphs 42, 43); and
Tracking performance of an action corresponding to the task by a first user (Figure 3, Element 386 – progress; Paragraphs 8, 45) 

Kalia et al. does not disclose determining an action has been initiated as claimed.

Brunn et al., from the same field of endeavor of task management via electronic communications, discloses a system and method comprising determining that the action has been initiated based on user interaction with an interactive item that initiates a communication with an application or service (responses, track completion, follow-ups/reminders, all questions answered, etc.; Column 9, Lines 17-68; Column 12, Lines 13-52; Claims 3-6)




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalia et al., U.S. Patent Publication No. 2014/0214404 in view of Brunn et al., U.S. Patent No. 10,140,291 as applied to the claims above and further in view of Zarmer et al., U.S. Patent No. 8,376,611.

Regarding Claim 6, Kalia et al. does not disclose weights as claimed.

Zarmer et al., from the same field of endeavor of communication session analysis, discloses a system and method comprising identifying a task (action) based on a weight (score, priority) associated with a first user, the weight determined by historical actions by the uer (Figure 2, Elements 203, 205, 206; Column 8, Lines 28-68; Column 9, Lines 1-37).

It would have been obvious to one skilled in the art that the system and method as disclosed by Kalia et al. would have benefited from identifying a task based on a weight associated with a user in view of the disclosure of Zarmer et al., the resultant system/method enabling one to order tasks by their importance/priority.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623